BLUE, Judge.
The State appeals the circuit judge’s order, entered after trial, declaring section 316.1935(2), Florida Statutes (1995), unconstitutional on the ground of vagueness. Based on the recent authority of State v. Barnes, *583686 So.2d 633 (Fla. 2d DCA 1996), we reverse that ruling.
It is not necessary to remand this matter to the trial court for further proceedings. The only matter appealed by the State is addressed by State v. Barnes. Although the trial court entered judgment and sentence on a lesser offense based on its ruling of uneon-stitutionality, the evidence at trial did not support a conviction for the greater offense. Accordingly, we affirm the convictions and sentences as determined and imposed by the trial judge.
Ruling on constitutionality of statute reversed; judgments and sentences affirmed.
ALTENBERND, A.C.J., and NORTHCUTT, J., concur.